DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statement of filed 6/11/19 has been received and made of record.  Note the acknowledged PTO 1449 enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claims 5 and 15, the phrase “pressure sensitive-type” is indefinite in that the term “type” renders metes and bounds of the claim unclear in that the Office is This phase is interpreted as “pressure sensitive” for the purpose of examination.
As regards claims 6 and 15, the claims are indefinite in that the Office is unclear as to whether the applicant is attempting to claim a strap in addition to a coupler.  A close reading of the specification indicates that the coupler is a strap and not an additional feature. 
Remaining claims 7-11 are either directly or indirectly dependent upon claim 6 and therefore contains the same indefinite language.
In order to advance compact prosecution, the examiner will interpret claims 6 and 15 as the following:
 6.    The device of claim 4, wherein the coupler comprises a strap coupled to a top of the shell and extending bidirectionally from the shell, the strap being flexible, the adhesive being positioned on a lower face of the strap on opposing end sections of the strap wherein the adhesive is configured for removably coupling to the skin of the user such that the strap exerts a downward force on the shell for sealably coupling the bottom of the shell to the skin.

15.   A wound covering device comprising:
a shell defining an interior space, the shell having a bottom, the bottom being open wherein the shell is configured for positioning over a wound in skin of a user, the shell comprising at least one of rubber, silicone, and plastic, the bottom being at least one of rectangularly shaped, squarely shaped, ovally shaped, and circularly shaped;
a coupler coupled to the shell, the coupler being configured for removably coupling to the skin of the user wherein the coupler is configured for retaining the shell over the wound for protecting the wound, the coupler comprising an adhesive wherein the adhesive is configured for removably coupling to the skin of the user as the shell is positioned over the wound, the adhesive 
wherein the coupler comprises a strap coupled to a top of the shell and extending bidirectionally from the shell, the strap being flexible, the adhesive being positioned on a lower face of the strap on opposing end sections of the strap wherein the adhesive is configured for removably coupling to the skin of the user such that the strap exerts a downward force on the shell for sealably coupling the bottom of the shell to the skin, the strap comprising at least one of fabric, polyvinylchloride, polyethylene, and polyurethane such that the strap is flexible; the strap comprising a pair of strips, each strip being coupled to and extending from the shell proximate to the bottom such that the strips are substantially opposingly positioned on the shell;
a panel removably coupled to the adhesive such that the panel is selectively detachable from the adhesive wherein the panel is configured for preventing unintended adherence of the adhesive, the panel comprising at least one of paper and plastic; 
a release agent positioned on the panel such that the panel is configured for removably coupling to the adhesive; 
a plurality of holes positioned in a sidewall of the shell wherein the holes are configured for venting the interior space; and 
a lip coupled to and extending from the sidewall adjacent to the bottom wherein the lip is configured for distributing a force applied by the shell to the skin for increasing comfort of the user, the lip extending outwardly from the shell.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0127838 (“Jesiak”).
As regards claim 1, Jeziak discloses an article, system, and method of covering and protecting portions of human skin that anticipates Applicant’s presently claimed invention.  More specifically, Jesiak discloses a wound covering device (shown in Figs. 1 and 2) comprising: a shell (constituted by covering member 16) defining an interior space (gapped region 34), the shell having a bottom, the bottom being open wherein the shell is configured for positioning over a wound in skin of a user (see Fig. 1); and a coupler (retention member 20) coupled to the shell (see Figs. 1 and 2), the coupler being configured for removably coupling to the skin of the user wherein the coupler is configured for retaining the shell over the wound for protecting the wound (see para. [0002], lines 1-21 which discloses device is used until area covered by the covering has healed).
As regards claim 2, Jeziak discloses the device of claim 1, wherein the shell comprises at least one of rubber, silicone, and plastic (see para. 0024, lines 1-6 which discloses the covering member is constructed from plastic).
As regards claim 3, Jeziak discloses the device of claim 1, wherein the bottom is at least one of rectangularly shaped, squarely shaped, ovally shaped, and circularly shaped (see Fig. 1 which shows a circularly shaped device).
As regards claim 4, Jesiak discloses the device of claim 1, wherein the coupler comprises an adhesive wherein the adhesive is configured for removably coupling to the skin of the user as the shell is positioned over the wound (see para. 0027, which discloses the retention member may be a tape, adhesive, etc.).
As regards claim 12, Jesiak discloses the device of claim 1, further including a plurality of holes (perforations 22) positioned in a sidewall of the shell wherein the holes are configured for venting the interior space (see para. 0023, lines 6-11).

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,249,385 (“Schukraft”).
As regards claim 1, Schukraft discloses a finger/toe tip protective apparatus that anticipates Applicant’s presently claimed invention.  More specifically, Schukraft discloses a wound covering device (protective apparatus 10), comprising: a shell (member 12) defining an interior space (pocket 20), the shell having a bottom, the bottom being open wherein the shell is configured for positioning over a wound in skin of a user (see col. 4, lines 64-67 and col. 6, lines 61-63, see Figs. 4,5,7); and a coupler (structure 30 including tabs 40, 50, see col. 5, lines 16-35) coupled to the shell (tabs 40,50 are integral with the member, see col. 5, lines 32-35), the coupler being configured for removably coupling to the skin of the user (see the abstract and col. 6, 
As regards claim 2, Schukraft discloses the device of claim 1, further wherein the shell comprising at least one of rubber, silicone, and plastic (see col. 4, lines 36-45, which discloses the member is constructed from plastic).
As regards claim 3, Schukraft discloses the device of claim 1, further including the bottom being at least one of rectangularly shaped, squarely shaped, ovally shaped, and circularly shaped (see the circular shape in Fig. 2).
As regards claim 4, Schukraft discloses the device of claim 1, wherein the coupler comprises an adhesive (adhesive 42) wherein the adhesive is configured for removably coupling to the skin of the user as the shell is positioned over the wound (col. 6, lines 13-19 which discloses the adhesive is removably securable to the skin).
As regards claim 5, Schukraft discloses the device of claim 4, wherein the adhesive is a pressure sensitive (see col. 6, lines 25-30, which discloses the adhesive may be a pressure sensitive adhesive) such that the adhesive is configured for bonding under application of light pressure (it is known that pressure sensitive adhesive is inherently configured for bonding under the application of light pressure).
As regards claim 6, Schukraft discloses the device of claim 4, wherein the coupler (30) comprises a strap coupled to a top of the shell and extending bidirectionally from the shell (see tabs 40 and 50 extending in opposite directions in Fig. 4), the strap being flexible (coupler 30 is constructed from the same material as member 12 and is therefore constructed from flexible material, see col. 4, lines 36-45 and col. 5, lines 16-19), the adhesive being positioned on a lower face of the strap on opposing end 
As regards claim 7, Schukraft discloses the device of claim 6, wherein the strap comprises at least one of fabric, polyvinylchloride, polyethylene, and polyurethane such that the strap is flexible (see col. 4, lines 36-45 and col. 5, lines 16-19, which discloses member 12 and inherently straps 40, 50 may be constructed from polyurethane).
As regards claim 8, Schukraft discloses the device of claim 6, wherein the strap  (structure 30) comprises a pair of strips (40,50), each strip being coupled to and extending from the shell proximate to the bottom such that the strips are substantially opposingly positioned on the shell (as shown in Fig. 4).
As regards claim 9, Schukraft discloses the device of claim 6, further including a panel removably coupled to the adhesive such that the panel is selectively detachable from the adhesive wherein the panel is configured for preventing unintended adherence of the adhesive (note removable sheet or shield 48 which is peeled away from adhesive 42 during use and is configured for preventing unintended adherence of the adhesive, see col. 6, lines 33-52).
As regards claim 10, Schukraft discloses the device of claim 9, wherein the panel comprises at least one of paper and plastic (note the disclosure of plastic at col. 6, lines 47-52).

Claim(s) 1, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,667,666 (“Fryslie”).
As regards claim 1, Fryslie discloses a protective bandaging device that anticipates Applicant’s presently claimed invention.  More specifically, Fryslie discloses a wound covering device (a protective bandaging device 10), comprising: a shell (dome  formed by 11, 12, 13) defining an interior space (enclosed by top and side portion, see also col. 2, lines 26-33), the shell having a bottom (see Fig. 3), the bottom being open wherein the shell is configured for positioning over a wound in skin of a user (col. 2, lines 26-33); and a coupler (constituted by adhesive 17) coupled to the shell, the coupler being configured for removably coupling to the skin of the user (see the abstract and col. 6, lines1 3-19) wherein the coupler is configured for retaining the shell over the wound for protecting the wound (col. 2, line 68-col. 3, line 5).
As regards claim 13, Fryslie discloses the device of claim 1, further including a lip (flange portion 15) coupled to and extending from a sidewall adjacent to the bottom wherein the lip (as shown in Fig. 30) is configured for distributing a force applied by the shell to the skin for increasing comfort of the user (as can be read from col. 2, line 68-col. 3, line 1, outreaching flange portion 15 is flexible; thus will distribute force applied by the shell to the skin to increase comfort, see also, col. 3, lines 47-56).
As regards claim 14, Fryslie discloses the device of claim 13, further wherein the lip extends outwardly from the shell (see the outwardly extending flange portion 15 in Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schukraft in view of U.S. Patent No. 3,111,449 (“Gold et al.”).
As regards claim 11, Schukraft discloses the device of claim 9 wherein the panel is configured for removably coupling to the adhesive. Schukraft fails to disclose the 
Gold et al., however, teaches that it is known to provide a release agent (constituted by a release coating 15) on a release sheet (16) for removable coupling with a pressure sensitive adhesive (12) applied to a tape (13).  The release coatings are low in cost and are characterized by their low release values and their minimal effect upon the performance of the pressure sensitive adhesive with which they are in contact (col. 1, lines 15-20).
In view of Gold et al., it would have been obvious to one having ordinary skill in the art to have provided the removable sheet or shield (48) of Schukraft with a release coating in order to provide a low cost and low release value having minimal effect upon the performance of the pressure sensitive adhesive, with a reasonable expectation of success. Thus, when removing the modified removable sheet or shield from the device of Schukraft, the performance of the pressure sensitive adhesive remains intact.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,605,299 (“Zocher”) in view of Schukraft and Gold et al.
As regards claim 15, Zocher discloses a wound guard bandage that substantially discloses Applicant’s claimed invention.  More specifically, Zocher discloses a wound covering device (bandage 104, as shown in Figs. 2 and 6) comprising: a shell (dome structure 114) defining an interior space (under the dome), the shell having a bottom, the bottom being open wherein the shell is configured for positioning over a wound in skin of a user (see col. 3, lines 15-20), the shell comprising at least one of rubber, 
Zocher fails to explicitly teach the strap is flexible in the embodiment showing the wound guard bandage (104).  However, as can be seen from an alternate embodiment shown in Figs. 14, 15 and 16, wound guard bandage (1400) is constructed with a flexible dome (1414), flexible gasket (1416) and flexible first and second fasteners (1410, 1412) (see col. 7, line 30-col. 8, line 29) in order to allow the bandage to flex with movement of the limbs and joints (see col. 2, lines 16-20).
In view of the embodiment of Figs. 14-16, it would have been prima facie obvious to one having ordinary skill in the art at the effective time of filing to have constructed the first and second fasteners from flexible material in order to allow the bandage to flex with movement of the limbs and joints, with a reasonable expectation of success.
Zocher also fails to explicitly disclose a plurality of holes positioned in a sidewall of the shell wherein the holes are configured for venting the interior space.  However, Zocher discloses that other modifications are possible, for example, if desired, the dome structure can be constructed from vapor permeable material comprises a microporous membrane so that airflow can be permitted over the wound (see col. 8, lines 31-40).
As such, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified the shell of Zocher with microporous holes in order to allow airflow over the wound.
Zocher also fails to teach the strap comprises at least one fabric, polyvinylchloride, polyethylene, and polyurethane such that the strap is flexible.  However, Schukraft discloses an analogous wound covering device (10) comprising a shell (member 12) and coupler (30) comprising a flexible strap (tabs 40, 50) constructed from polyurethane (see col. 4, lines 36-45 and col. 5, lines 16-19, which discloses flexible member 12 and inherently straps 40, 50 may be constructed from polyurethane).
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  As such, in view of Schukraft, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing to have constructed the strap of Zocher from flexible polyurethane in order to allow the strap to flex with movement of the user. 
Zocher also fails to teach a panel removably coupled to the adhesive such that the panel is selectively detachable from the adhesive wherein the panel is configured for preventing unintended adherence of the adhesive, the panel comprising at least one of paper and plastic and a release agent positioned on the panel such that the panel is configured for removably coupling to the adhesive. However, Schukraft discloses an analogous wound covering device (10) comprising a shell (member 12) and coupler (30) 
In view of Schukraft, it would have been obvious to one having ordinary skill in the art before the effective time of filing have provided the adhesive of Zocher with a panel in the form of a removable sheet or shield in order to protect the adhesive prior to use so as to prevent premature adherence, with a reasonable expectation of success.
As to a release agent being placed on the panel, Gold et al., teaches that it is known to provide a release agent (constituted by a release coating 15) on a release sheet (16) for removable coupling with a pressure sensitive adhesive (12) applied to a tape (13).  The release coating is low in cost and characterized by its low release value and minimal effect upon the performance of the pressure sensitive adhesive with which they are in contact (col. 1, lines 15-20).
In view of Gold et al., it would have been obvious to one having ordinary skill in the art to have provided the removable sheet or shield of modified Zocher with a release coating in order to provide a low cost and low release value having minimal effect upon the performance of the pressure sensitive adhesive, with a reasonable expectation of success. Thus, when removing the modified removable sheet or shield from the device of Zocher, the performance of the pressure sensitive adhesive is unaffected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that they disclose devices for covering/protecting a portion of a user.  Note the prior art reference cited on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIM M LEWIS/Primary Examiner, Art Unit 3786